DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (US-20130014864-A1), hereinafter Teraoka, in view of Tanahashi et al. (US-9353424-B2), hereinafter Tanahashi.
	Regarding Claim 1, Teraoka teaches a stainless steel ([0001]) including the elements shown in Table 1.
Table 1
Element
Claim
Teraoka
Citation
Relationship
C
0.103-0.2
0.1-0.15
[0069]
Overlapping
N
0.005-0.05
0.02-0.06
[0087]
Overlapping
Mn
0.01-0.5
0.2-1
[0073]-[0074]
Overlapping
Cr
12-19
15-19
[0080]
Within
Ni
0.01-0.5
0.5-2
[0082]
Overlapping
Cu
0.3-1.5
0.5-1.5
[0092]-[0093]
Within 


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Teraoka further teaches a dual phase ferrite and martensite structure ([0031]) which overlaps the claimed steel being a ferritic stainless steel.
Teraoka further teaches the steel including carbides which strengthen the steel ([0068]) but does not explicitly disclose a number per unit area or size of the carbides.
Teraoka does not explicitly disclose an average crystal grain diameter or tensile strength of the steel.
According to the instant specification P. 9 Par. 5 -P. 10 Par. 4, the processing of the claimed steel requires hot rolling and cold rolling where the hot rolling satisfies equation 1: 15*RHT/R4+CT ≤1000 where RHT is the reheating temperature, R4 is a reduction ratio, and CT is a coiling temperature.
Teraoka further teaches the processing of the steel including hot rolling and cold rolling ([0059]-[0063]) where the heating is 1140-1240˚C ([0117]) the coiling is at 600-800˚C ([0118]) and does not specify a reduction in the hot rolling process.
Tanahashi teaches processing of a steel sheet which includes hot rolling at 1200-1250˚C with a reduction ratio of 50-90% (Col. 8 L. 66 - Col. 9 L. 3) and coiling at 600˚C (Col. 11 L. 41-45) to beneficially obtain a desired oxide density (Col. 7 L. 36-47, Col. 8 L. 28 - Col. 9 L. 12).
It would be obvious to apply the overlapping processing of Tanahashi and Teraoka in order to beneficially obtain a desired oxide density as discussed above.
The overlapping ranges of processing of Teraoka and Tanahashi are a heating temperature of 1200-1240˚C, a reduction ratio of 50-90%, and a coiling temperature of 600˚C, which results in a value of equation 1 as determined by the examiner of 800-972 which is within the specification’s value of less than 1000.
Since Teraoka as modified by Tanahashi teaches the claimed composition and microstructure as well as the processing according to the instant specification, a person having ordinary skill in the art would expect the claimed number of carbides having a diameter of 100 nm or more per unit area is 50 ea/100 µm2 to 200 ea/100 µm2, wherein an average crystal grain diameter is 10 µm or less, and wherein a tensile strength is 520 MPa or more to flow naturally from Teraoka as modified by Tanahashi.

Regarding Claim 4, Teraoka as modified by Tanahashi teaches the claim elements as discussed above. Teraoka does not explicitly disclose the claimed elongation of a ferritic stainless cold-rolled steel plate formed from the ferritic stainless steel is 20% or more.
Since Teraoka as modified by Tanahashi teaches the claimed composition and microstructure as well as the processing according to the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed elongation of a ferritic stainless cold-rolled steel plate formed from the ferritic stainless steel is 20% or more or to flow naturally from Teraoka as modified by Tanahashi.

Regarding Claim 5, Teraoka as modified by Tanahashi teaches the claim elements as discussed above. Teraoka does not explicitly disclose the claimed critical current density Icrit- in a 5% sulfuric acid atmosphere is 10 mA or less.
Since Teraoka as modified by Tanahashi teaches the claimed composition and microstructure as well as the processing according to the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed critical current density Icrit- in a 5% sulfuric acid atmosphere is 10 mA or less to flow naturally from Teraoka as modified by Tanahashi.

Regarding Claim 6, Teraoka as modified by Tanahashi teaches the claim elements as discussed above. As discussed above, Teraoka as modified by Tanahashi teaches the claimed composition and microstructure as well as the claimed value of equation 1 satisfies 1000 or less, and the claimed carbides and tensile strength would flow naturally from Teraoka as modified by Tanahashi.

Regarding Claim 7, Teraoka as modified by Tanahashi teaches the claim elements as discussed above. As discussed above, Teraoka as modified by Tanahashi teaches a value of equation 1 of 800-972 which is within the claimed the value of equation 1 satisfies 800 to 1000.

Regarding Claim 8, Teraoka as modified by Tanahashi teaches the claim elements as discussed above. As discussed above, the overlapping processing of Teraoka and Tanahashi is a heating temperature of 1200-1240˚C which is within the claimed RHT is 1250, a reduction ratio of 50-90% which is within the claimed R4 is above 40%, and a coiling temperature of 600˚C which is within the claimed CT is below 650˚C.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
The arguments that Taraoka and Tanahashi do not relate to a ferritic steel and that Teraoka teaches a dual-phase microstructure are not convincing.
The broadest reasonable interpretation of the claimed stainless steel being “ferritic” is that the microstructure is plurality or majority ferrite which overlaps with the dual-phase microstructure of Teraoka as discussed above. The instant specification does not provide any specific definition of ferritic and such an interpretation of “ferritic” does not conflict with the instant specification, see MPEP 2111.01.
The argument that a person of ordinary skill would not have combined Teraoka and Tanahashi is not convincing.
Both arts disclose a steel sheet (Teraoka [0039], Tanahashi Col. 1 L. 10-16) having a high strength (Teraoka [0027]-[0030], Tanahashi Col. 1 L. 10-16) and which overlap in composition of C, Si, Mn, P, S, Ni, and N (Teraoka [0041]-[0049], Tanahashi Col. 3 L. 44-60) and are therefore relevant to one another and there is motivation for the combination as discussed in the rejection above.
The arguments regarding the different C, Cr, and Sn content of Teraoka and Tanahashi are not convincing. 
The C, Cr, and Sn contents of Tanahashi were not introduced to Teraoka in the rejection and Tanahashi does not teach the C, Cr, or Sn contents affecting the parts which were introduced to Teraoka.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736